Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Mountain Province Diamonds files its first quarter results for June 30, 2008 << Shares Issued and Outstanding: 59,932,381 TSX: MPV AMEX: MDM >> TORONTO and NEW YORK, Aug. 15 /CNW/ - Mountain Province Diamonds Inc. ("the Company") (TSX: MPV, AMEX: MDM) announced today that it filed its first quarter results for June 30, 2008 on SEDAR yesterday. The quarter ended in a net loss of $420,398, compared to a net loss of $307,320 in the same quarter of the prior year. The increased loss over the comparative quarter is associated with ongoing costs attributable to increased management and oversight of its investment in the Gahcho Ku Project. The interim financial statements for the quarter ended June 30, 2008 include a restatement of the comparative figures in the June 30, 2007 quarter in the Statement of Comprehensive Income to adjust the presentation of the Company's adoption of CICA Handbook Section 3855, "Financial Instruments - Recognition and Measurement". Details of this restatement are included in the
